Citation Nr: 1233854	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-47 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

3.  Entitlement to an initial compensable rating for status post left calcaneal stress fracture.  

4.  Entitlement to an initial compensable rating for status post right calcaneal stress fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran's left ankle sprain with ligament laxity equates to no more than moderate limitation of motion.  

2.  The Veteran's right ankle sprain equates to no more than moderate limitation of motion.  

3.  The Veteran's left calcaneal stress fracture is manifested by subjective reports of pain, but objective evidence reveals no sequelae attributable to the stress fracture. 

4.  The Veteran's right calcaneal stress fracture is manifested by subjective reports of pain, but objective evidence reveals no sequelae attributable to the stress fracture. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left ankle sprain with ligament laxity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for a rating in excess of 10 percent for right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for a compensable rating for the Veteran's left calcaneal stress fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5284 (2011).

4.  The criteria for a compensable rating for the Veteran's right calcaneal stress fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated October 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2011).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

Left and Right Ankle Disabilities

The Veteran contends that his service-connected bilateral ankle disabilities warrant higher initial ratings.  

The Veteran's service medical records show complaints of a left ankle sprain in July 2004.  

VA outpatient treatment reports dated from October 2006 to May 2011 show reports of bilateral ankle pain with ankle inversion injuries in October 2006.  Range of motion of the ankles was reported to be normal.  X-rays of the bilateral ankles obtained in March 2011 revealed no significant radiographic abnormalities.  The Veteran was seen for reports of increasing ankle pain in May 2011.  He was assessed with chronic ankle pain at that time.  

At an October 2006 VA joints examination, the Veteran reported a recurrent history of left ankle sprains that caused his right ankle to turn out.  He reported instability of the left ankle and pain and tenderness.  He denied swelling, locking, inflammatory arthritis, or constitutional symptomatology.  X-rays of the bilateral ankles were reported to be normal.  Range of motion testing of the ankles revealed 40 degrees of dorsiflexion bilaterally and 30 degrees of plantar flexion bilaterally.  The examiner indicated that there was no further loss of motion due to weakness, fatigue, incoordination, or lack of endurance.  The examiner noted some weakness of strength of the left ankle and some generalized ligament laxity with stress testing of the left ankle ligaments.  The examiner assessed the Veteran with chronic bilateral ankle sprains, left greater than right.  

At a VA examination in October 2009, the Veteran reported constant pain in his ankles, right worse than left.  He reported swelling in his ankles when going up and down ladders or standing on hard surfaces.  He indicated that he rolled his ankles often, especially on uneven surfaces.  He denied the use of ankle braces but stated that he used high-top shoes or hiking shoes.  Physical examination revealed that the Veteran ambulated with a normal gait.  Range of motion testing of the ankles revealed 15 degrees of dorsiflexion, 50 degrees of plantar flexion, 35 degrees of inversion, and 25 degrees of eversion, bilaterally.  There was mild increased pain on repetitive testing bilaterally but no change in range of motion.  The examiner assessed the Veteran with bilateral ankle sprains with mild ligamentous laxity and mild instability.  The examiner concluded that the Veteran had 5 degrees of loss of overall range of motion, mild to moderate weakness, mild to moderate fatigability, and mild to moderate loss of coordination secondary to repetitive activity with painful flare-up episodes.  The examiner indicated that the Veteran was able to manage his employment adequately.  

At a March 2011 VA examination with a board certified orthopedic surgeon, the Veteran reported a cramping sensation and stiffness around the left ankle and instability of the right ankle.  He denied swelling of the ankles and indicated that he does not use ankle braces for support.  The Veteran denied receiving injections to his ankles, treating his ankle pain with physical therapy, or using nonsteriodal anti-inflammatory drugs.  Physical examination revealed that there was no instability or swelling of the left ankle but there was some snapping and popping when the Veteran rotated his ankle which did not cause the Veteran pain.  The Veteran was able to actively invert and evert the ankle without pain against resistance.  Range of motion testing of the left ankle revealed plantar flexion to 65 degrees, dorsiflexion of 2 degrees, inversion of 42 degrees, and eversion of 10 degrees.  With regard to the right ankle, there were no bony abnormalities around the ankle but there was some mild tenderness over the lateral ankle ligaments of the right ankle.  There was no swelling or puffiness but there was some mild to moderate grade 2/3 laxity of the right lateral ankle ligaments to stressing.  Range of motion testing of the right ankle revealed plantar flexion of 52 degrees, dorsiflexion of 0 degrees, inversion of 26 degrees, and eversion of 12 degrees.  The ranges of motion remained the same with four repetitions of motion with no pain.  X-rays of the bilateral ankles revealed normal ankle joints, normal tibiotalar joints, and joint spaces without any evidence of osteochondral defects, no evidence of loose bodies, and no evidence of calcifications medially.  The right ankle had some small BB-sized calcifications around the lateral malleolus felt to be due to an old ankle ligament tear.  The examiner assessed the Veteran with a normal right ankle and some mild to moderate instability of the right ankle as a result of chronic ankle sprains.  The examiner stated that the calcification around the right lateral malleolus probably caused some moderate irritation and difficulty with prolonged standing and walking but was more of a nuisance than anything else and was not functionally incapacitating for the Veteran.  

The Veteran's left and right ankle disabilities are each rated as 10 percent disabling under Diagnostic Code 5271 which pertains to limitation of motion of the ankle.  38 C.F.R. § 4.71a (2011).  Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion.  A 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum schedular rating available for an ankle disability involving loss of motion.  In evaluating range of motion values for the left and right ankle, the Board notes that the normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).

X-rays of the Veteran's left and right ankle were normal in October 2006, March 2011, and May 2011, with no evidence of arthritis of either ankle.  Range of motion testing performed at the October 2006 and October 2009 VA examinations revealed no more than mild limitation of motion of both ankles.  The Veteran had normal plantar flexion at the most recent examination in March 2011.  Although dorsiflexion was limited bilaterally at the March 2011 VA examination, the examiner assessed the Veteran with a normal left ankle and mild to moderate instability of the right ankle and indicated that Veteran's bilateral ankle disabilities were not functionally incapacitating.  At no time did any examiner indicate that the ranges of motion changed with repetitive range of motion testing.  Overall, the evidence is such that Veteran's total symptomatology may be equated to no worse than moderate limitation of motion.  The evidence does not show a level of limitation of motion of either ankle that more nearly approximates marked.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted at any time during the relevant appeal period, including consideration of the factors set forth in 38 C.F.R. §§ 4.40, 4.45.

The Board has considered whether other diagnostic codes might allow for higher disability ratings.  Higher ratings are not available under Diagnostic Code 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus) or 5274 (astragalectomy) because neither of the Veteran's ankle disabilities are not manifested by ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a (2011).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of increased ratings for the right and left ankle disabilities and the claims for increase are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left and Right Calcaneal Stress Fractures

The Veteran's service medical records show reports of left foot and heel pain in July, August, September, November, and December 2002.  He was assessed with a left calcaneal stress fracture in August 2002.  

VA outpatient treatment reports dated from October 2006 to May 2011 show a report of bilateral calcaneal heel pain in October 2006.  Physical examination revealed that palpation of the calcaneal was unremarkable.  He was assessed with bilateral ankle pain.  The Veteran reported bilateral heel pain in April 2008.  The Veteran reported a history of stress fractures of the heels.  Physical examination of the feet revealed that there was evidence of flattening of the arches on weightbearing.  There was no effusion or gross deformity in the heels.  The examiner indicated that he was unable to elicit a specific area of pain with palpation of the sides, bottom, and back of the heel.  Sensation was intact and pedal pulses were palpable.  There was no pain with passive ankle or subtalar range of motion.  The examiner assessed the Veteran with a history of stress fractures of the heels.  

At an October 2006 VA examination, the Veteran reported bilateral stress fractures in service.  He denied specific foot complaints at the time of the examination.  Physical examination of the feet revealed no abnormalities, effusions, edema, or deformity.  There were no skin or vascular changes, tenderness, or pain on motion of the feet.  The examiner assessed the Veteran with status post bilateral calcaneal stress fractures without residual.  

At an October 2009 VA examination, the Veteran reported intermittent pain in the bilateral heels that was activity-related and aggravated by going up and down ladders or standing on hard surfaces.  He also reported throbbing in his feet when he sat after standing for a long time.  The Veteran was noted to use orthotics in his shoes.  Physical examination revealed normal foot and Achilles alignment.  There was mild first interphalangeal joint callus bilaterally and mild bunion formation with left noted more than right.  Shoe wear was normal bilaterally.  There was no arch, midfoot, or forefoot tenderness bilaterally.  There was bilateral fat pad tenderness.  The Veteran was assessed with bilateral calcaneal stress fractures, asymptomatic, with residual fat pad syndrome bilaterally.  

At a March 2011 VA examination, the Veteran reported heel pain at the end of the day after working as an electrician.  He indicated that he used custom orthotics which had helped some.  He stated that his heel pain subsided after he removed his boots and sat down and rested.  He reported no limitation of walking due to heel pain.  Physical examination of the feet revealed that the Veteran was able to stand and walk normally with shoes on and off.  The Veteran was noted to have normal arches and was able to come up on his toes well.  He was able to rock back on his heels without any difficulty.  Palpation of the heels revealed no medial or lateral deformity of either heel.  There was no abnormal congenital angulation of either heel.  The Veteran was noted to have mild point tenderness at the origin of the plantar fascia underneath both heels.  The examiner, a board certified orthopedic surgeon, indicated that the Veteran had bilateral stress fractures in the calcanei after basic training.  However, the examiner noted that the natural history of stress fractures is that once healed, there are no more symptoms and no permanent sequelae of stress fractures.  The examiner concluded that the Veteran's current heel problems were not due to stress fractures and were instead symptoms of plantar fasciitis.  The examiner noted that the Veteran reported that after his stress fractures healed, he had a period of fairly total quiescence and then developed heel pain two to three years prior to the examination.  The examiner indicated that the current diagnosis related to the Veteran's heel pain was that of plantar fasciitis which was due to the Veteran's work activities related to working as an electrician on his feet all day and not due to active duty service.  

The Veteran's left and right calcaneal stress fractures has been evaluated by analogy to the rating criteria for other foot injuries found at Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5284, a 10 percent rating is warranted when there is moderate disability.  A 20 percent rating is warranted when there is a moderately severe disability.  A 30 percent rating, the highest available under Diagnostic Code 5284, is warranted when there is a severe disability.  38 C.F.R. § 4.71a (2011).

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).  

Here, the evidence shows reports of bilateral heel pain and throbbing at times.  However, when examined by VA in 2006, 2009, and 2011, physical examinations of the feet were normal.  The 2006 and 2009, VA examiners assessed the Veteran with asymptomatic bilateral calcaneal stress fractures.  The 2009 examiner attributed the Veteran's foot pain to fat pad syndrome.  The most recent examiner, a board certified orthopedist, specifically indicated that the current diagnosis related to the Veteran's heel pain was plantar fasciitis which was due to the Veteran's work activities related to working as an electrician on his feet all day and not due to active duty service.  The examiner provided a rationale for the conclusion that the Veteran's bilateral calcaneal stress fractures are asymptomatic.  The examiner specifically indicated that the natural history of stress fractures is that once healed there are no more symptoms and no permanent sequelae.  The examiner concluded that the Veteran's current heel problems were not due to stress fractures and were instead symptoms of plantar fasciitis.  Consequently, the totality of the evidence reflects that the Veteran's bilateral calcaneal stress fractures do not warrant a compensable rating at any time during the relevant appeal period.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  However, in this case, the evidence does not show painful, unstable, or malaligned joint.  The Veteran's calcaneal stress fractures are shown to have healed without sequelae and the only paid is from fat pad syndrome or unrelated plantar fasciitis.  Therefore, the Board finds that a compensable rating is not warranted pursuant to 38 C.F.R. § 4.59.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of increased ratings for the right and left heel disabilities and the claims for increase are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected bilateral ankle disabilities and bilateral calcaneal stress fractures markedly interfere with employment, beyond that contemplated in the assigned rating, or warrant frequent periods of hospitalization.  None of the examiners of record concluded that the Veteran's disabilities markedly interfered with his employment.  Moreover, the service-connected bilateral ankle and bilateral stress fractures have not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an initial rating in excess of 10 percent for left ankle sprain with ligament laxity is denied.

Entitlement to an initial rating in excess of 10 percent for right ankle sprain is denied.

Entitlement to an initial compensable rating for status post left calcaneal stress fracture is denied.  

Entitlement to an initial compensable rating for status post right calcaneal stress fracture is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


